Name: 77/614/EEC: Commission Decision of 7 September 1977 setting out the Community outline of a schedule of tables for the purposes of the 1977 survey of the structure of agricultural holdings
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  economic analysis;  farming systems;  European construction;  agricultural structures and production
 Date Published: 1977-10-03

 Avis juridique important|31977D061477/614/EEC: Commission Decision of 7 September 1977 setting out the Community outline of a schedule of tables for the purposes of the 1977 survey of the structure of agricultural holdings Official Journal L 252 , 03/10/1977 P. 0003 - 0019 Greek special edition: Chapter 03 Volume 19 P. 0104 COMMISSION DECISION of 7 September 1977 setting out the Community outline of a schedule of tables for the purposes of the 1977 survey of the structure of agricultural holdings (77/614/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3228/76 of 21 December 1976 on the organization of a survey on the structure of agricultural holdings for 1977 (1), and in particular Article 6 (1) (a) thereof, Whereas pursuant to Article 6 (1) (a) of Regulation (EEC) No 3228/76 the Member States are to set out the results of the survey in the form of a schedule of tables drawn up in accordance with a Community outline, whereas this outline is to be established in accordance with the procedure laid down in Article 8 of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The Community outline of the schedule of tables for the structures survey for 1977 shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 September 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (1)OJ No L 366, 31.12.1976, p. 1. ANNEX COMMUNITY OUTLINE OF TABLE SCHEDULE OF THE STRUCTURE SURVEY 1977 (a) Table 1 Main items broken down by agricultural area in use (AA) (b) 2 Holdings with AA broken down by AA and by the percentage of AA owner farmed (b) 3 Holdings and AA broken down by work input of holder and AA and by land tenure and age of holder 4 Holdings broken down by total area and by woodland 5 Holdings with AA broken down by AA and by area under selected crops 6 Holdings broken down by AA and by number of animals in selected livestock categories 7 Holdings broken down by AA and by number of tractors in sole ownership (a) The exceptions for individual Member States indicated in the Annex to Council Regulation (EEC) No 3228/76 are not repeated for particular tables. The reference numbers relate to the list of characteristics given in that Regulation. (b) Tables for which an alternative breakdown is foreseen replacing AA size classes by farm class (typology). TABLE 1 >PIC FILE= "T0010566"> >PIC FILE= "T0010567"> >PIC FILE= "T0010568"> >PIC FILE= "T0010569"> >PIC FILE= "T0010570"> >PIC FILE= "T0010571"> >PIC FILE= "T0010572"> TABLE 2 >PIC FILE= "T0010573"> TABLE 3 >PIC FILE= "T0010574"> TABLE 4 >PIC FILE= "T0010575"> TABLE 5 >PIC FILE= "T0010576"> >PIC FILE= "T0010577"> TABLE 6 >PIC FILE= "T0010578"> >PIC FILE= "T0010579"> TABLE 7 >PIC FILE= "T0010580">